Title: From Benjamin Franklin to Richard Price, 13 September 1784
From: Franklin, Benjamin
To: Price, Richard


				
					Dear Friend,
					Passy, Sept. 13. 1784.
				
				You have a kind of Right to receive from me every thing that appears here on the Subject of Finance. I therefore send you herewith the late Edict for establishing a new Sinking Fund, which seems to give great Satisfaction to the Public Creditors here.— No one is better if so well qualified as your self to

make a sound Judgment of it, and at some leisure Moment I could wish you would drop me a few Lines of your Opinion. I wrote to you lately by my Grandson. I hope you continue well, being ever, my dear Friend, Yours most affectionately
				
					B. Franklin
					Revd Dr Price
				
			